Berry, J.
A proceecliñg in habeas corpus^ is a special proceeding, not only because it is not an ordinary civil.action, but because it is so expressly classified in our statutes. Gen. St. 1878, c. 80, tit. 3. An order discharging a person brought up on a writ of habeas corpus is a final order, because it fully disposes of, and makes an end of, the proceeding in which it is made. It follows that such order may be brought to this court for a full.review by appeal, under Gen. St. 1878, c. 86, § 8, which, inter alia, provides that an appeal may be taken by an aggrieved party to the supreme court “from a final order, affecting a substantial right, made in a special proceeding.” If, as is alleged in the case at bar, a person imprisoned for crime is wrongfully discharged upon habeas corpus, the state is the aggrieved party whose substantial right is affected. As an appeal lies from an order of discharge in habeas corpus proceedings, a certiorari does not lie, it being the settled doctrine of this court that certiorari will not lie in a case in which the appellate jurisdiction of this court can be adequately invoked by appeal. State v. Probate Court of Hennepin Co., 28 Minn. 381.
Writ of certiorari quashed.